Citation Nr: 9909667	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-26 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for high frequency 
hearing loss.

2.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease with hiatal hernia, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1976 to June 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for high frequency hearing loss and granted 
service connection for gastroesophageal reflux disease with 
hiatal hernia but assigned only a 10 percent disability 
evaluation.


FINDINGS OF FACT

1.  The appellant has presented no medical evidence of a 
current high frequency hearing loss disability.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim for an increased 
disability evaluation for gastroesophageal reflux disease 
with hiatal hernial has been obtained by the agency of 
original jurisdiction.

3.  The appellant's gastroesophageal reflux disease with 
hiatal hernia is currently manifested by heartburn (pyrosis) 
and regurgitation.  The record contains no medical evidence 
that the digestive disorder is manifested by considerable 
impairment of health.


CONCLUSIONS OF LAW

1.  The claim for service connection for high frequency 
hearing loss are not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.385 (1998).

2.  The criteria for a rating in excess of 10 percent for 
gastroesophageal reflux disease with hiatal hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate that, on the authorized 
audiological evaluation in September 1975, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
5
LEFT
10
10
0
0
10

On the authorized audiological evaluation in September 1976, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
0
LEFT
10
10
0
5
10

On the authorized audiological evaluation in May 1978, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
5
LEFT
10
10
10
10
10

On the authorized audiological evaluation in May 1979, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
0
0
LEFT
0
5
0
0
0

On the authorized audiological evaluation in May 1980, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
0
0
LEFT
5
0
0
0
0

On the authorized audiological evaluation in April 1981, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
N/A
LEFT
15
5
5
5
10

On the authorized audiological evaluation in February 1982, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
5
5
LEFT
10
5
5
5
5

On the authorized audiological evaluation in May 1983, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
5
5
5
LEFT
10
5
0
10
5

On the authorized audiological evaluation in May 1984, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
0
LEFT
10
15
0
0
15

On the authorized audiological evaluation in May 1985, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
0
0
LEFT
10
10
5
5
0

On the authorized audiological evaluation in May 1986, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
10
5
5
LEFT
5
5
5
5
5

On the authorized audiological evaluation in April 1987, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
15
5
15
LEFT
10
10
15
10
10

On the authorized audiological evaluation in April 1988, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
5
0
LEFT
30
10
15
10
10

The appellant was diagnosed with mild broad band frequency 
hearing loss.

On the authorized audiological evaluation in March 1989, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
10
0
0
LEFT
25
10
10
5
10

On the authorized audiological evaluation in May 1990, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
10
5
0
LEFT
10
10
15
5
10

The appellant was diagnosed with mild low frequency hearing 
loss in the right ear [AD], which was stable.

On the authorized audiological evaluation in April 1991, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20
5
10
LEFT
20
20
15
5
20

On the authorized audiological evaluation in May 1992, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
15
10
10
LEFT
25
25
30
20
35

The appellant was diagnosed with mild, non-progressive 
hearing loss over all ranges in the left ear and mild low 
frequency hearing loss in the right ear.

On the authorized audiological evaluation in April 1993, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
10
5
5
LEFT
20
15
15
5
20

On the authorized audiological evaluation in April 1994, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
5
10
LEFT
20
20
25
10
10

On the authorized audiological evaluation in March 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
20
5
10
LEFT
15
15
20
5
15

At a March 1995 upper gastrointestinal endoscopy examination, 
the appellant reported a history of heartburn on and off for 
years.  He stated that Tagamet(tm) had ameliorated significantly 
his symptoms.  The appellant was diagnosed with severe reflux 
esophagitis and hiatal hernia.

On the authorized audiological evaluation in May 1995, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
5
15
LEFT
20
20
20
10
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

In June 1995 the appellant was treated for gastroesophageal 
reflux disease.  The examiner noted that the appellant was 
doing well on Tagamet(tm) but that the appellant needed to 
switch to Zantac(tm) in order to be eligible for flight duty.

In August 1995 the appellant was treated twice for symptoms 
of gastroesophageal reflux disease and esophagitis.  He 
stated that the symptoms occurred in the late morning.

In October 1995 it was noted that the appellant's 
gastroesophageal reflux disease was well-controlled with 
Zantac(tm).

In November 1995 it was noted that the appellant's 
gastroesophageal reflux disease was stable and controlled 
with Zantac(tm).

The appellant was examined three times in April 1996 for 
evaluation of his gastroesophageal reflux disease.  He stated 
that the relief provided by Zantac(tm) had changed his life.  
The examiners each noted that the appellant's symptoms were 
controlled well with Zantac(tm).

On the authorized audiological evaluation in May 1996, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
30
5
5
LEFT
25
20
25
10
20

At a June 1996 examination, the examiner noted a history of 
recurrent reflux esophagitis controlled with Zantac(tm).  The 
examiner noted that the appellant had no burning abdominal 
pain, persistent reflux, or difficulty swallowing.  The 
appellant did complain of daytime reflux with some meals.

The examiner noted that the appellant had H-1 hearing loss.  
The appellant stated that his family members complained 
because he was unable to hear them well.

VA medical records indicate that, on the authorized 
audiological evaluation in September 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
30
10
15
LEFT
20
20
25
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

The examiner noted that the appellant had borderline normal 
hearing acuity in the left ear and mild sensorineural hearing 
loss at 1000 hertz and 2000 hertz in the right ear.

At a September 1996 VA examination, the appellant complained 
of heartburn and some refluxing, which he had had for a 
number of years.  The examiner noted that a prior endoscopic 
examination had shown some erosion of the appellant's distal 
esophagus, a patulous hiatal opening, and a large hiatal 
hernia.  The appellant stated that he had been treated with 
ranitidine with some alleviation of the symptoms.

The appellant weighed 244 pounds.  His highest weight in the 
year prior had been 235 pounds.  His weight upon entry into 
military service had been 176 pounds.  The examiner noted 
that the appellant was overweight and in no acute distress.

The examiner diagnosed symptoms of mild reflux esophagitis, 
which appeared to be controlled well with the constant use of 
ranitidine.


Analysis

1.  High frequency hearing loss

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  "A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Establishing direct service connection for 
a disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection may also be 
granted on a secondary basis and for certain enumerated 
disabilities on a presumptive basis, see 38 C.F.R. §§ 3.307, 
3.309 and 3.310 (1998), or alternatively, with respect to any 
disease, if all the evidence establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d) (1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.  
For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385(1998).

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system, specifically, 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

There is no probative evidence that hearing loss was manifest 
to a compensable degree within one year after the appellant's 
separation from service.  Therefore, hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Although a VA examiner in September 1996 noted that the 
appellant had borderline normal hearing acuity in the left 
ear and mild sensorineural hearing loss at 1000 hertz and 
2000 hertz in the right ear and service medical records note 
diagnoses of hearing loss, these records do not satisfy the 
requirement of a "hearing loss disability" pursuant to the 
provisions of 38 C.F.R. § 3.385 (1998).  The appellant has 
not presented medical evidence of current disability.  Mere 
contentions by a claimant, without supporting evidence of a 
current disability, do not constitute a well-grounded claim.  
Rabideau, 2 Vet. App. at 144; King v. Brown, 5 Vet. App. 19 
(1993).

The appellant has stated that he believes that 38 C.F.R. 
§ 3.385 is unfair because his hearing did worsen while he was 
in service.  He explained that he believed that he should be 
service-connected for hearing loss even though he agreed that 
his claimed disability was not compensable.  The appellant's 
complaint about 38 C.F.R. § 3.385 is not unfamiliar.  Indeed, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") stated, in Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992), "In one sense, the 
regulation mixes apples and oranges in that it uses criteria 
for hearing loss to determine service connection and not 
degree of disability."  However, the Court observed also 
that the purpose of 38 C.F.R. § 3.385 was to establish 
"criteria for the purpose of determining the levels at which 
hearing loss becomes disabling" and "a department-wide rule 
for making determinations regarding service connection for 
impaired hearing."  Id., see also Hensley v. Brown, 5 Vet. 
App. 155 (1993).

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted competent evidence sufficient to 
render his claim of service connection well grounded for a 
hearing loss disability.  Caluza, 7 Vet. App. 498.  
"Competent" evidence may be lay evidence in circumstances 
in which the determinative issue does not require medical 
expertise, such as the occurrence of an injury or the 
recounting of symptoms.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Heuer v. Brown, 7 Vet. App. 379 (1995).  However, 
where the determinative issue involves medical etiology, such 
as to establish a nexus between inservice symptoms and 
current disability, or medical diagnosis, such as for a 
current disability, only medical evidence is considered 
"competent."  Cohen, 10 Vet. App. at 137; Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The Board has carefully 
considered the appellant's contentions and statements on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability.  Espiritu, 2 Vet. App. 492.  On 
the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit, 5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-
11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the June 1997 statement of the case.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).

Accordingly, the Board must deny the appellant's claim for 
service connection for hearing loss as not well grounded.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1996) (en banc) 
(disallowance of a claim as not well-grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).


2.  Gastroesophageal reflux disease with hiatal hernia

The appellant has presented a well grounded claim for an 
increased disability evaluation for his service connected 
gastroesophageal reflux disease with hiatal hernia within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history.  
38 C.F.R. § 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

The appellant's gastroesophageal reflux disease with hiatal 
hernia is currently evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  Under that diagnostic code, where 
hiatal hernia is manifested by symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health, a 60 percent rating is assigned.  Where 
there are symptoms of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal, arm, or shoulder pain, productive 
of considerable impairment of health, a 30 percent rating is 
assigned.  A 10 percent rating is assigned where there are 
two or more of the symptoms listed for the 30 percent rating, 
with less severity.

At the September 1996 VA examination, the appellant 
complained of heartburn and some refluxing.  The examiner 
described the appellant's symptoms as "mild" and "well-
controlled."  The appellant had not shown any recent weight 
loss.

In service, the appellant had complained of heartburn and 
daytime reflux with some meals.  Several in-service 
examinations from October 1995 through June 1996 noted that 
the symptoms of the appellant's gastroesophageal reflux 
disease with hiatal hernia were controlled well with Zantac(tm).  
In June 1996, an examiner noted specifically that the 
appellant did not suffer from burning abdominal pain, 
persistent reflux, or difficulty swallowing.

In his May 1997 notice of disagreement, the appellant opined 
that he had a problem with swallowing because he was unable 
to keep down what he swallowed.  He stated that he did suffer 
pyrosis and frequent regurgitation especially when reclined.  
He stated that he had pain in the back of his neck but also 
in his shoulder and arm.  He stated that his symptoms 
improved after taking Zantac(tm).

In his July 1997 substantive appeal, the appellant stated 
that his physician had increased his medication.

The medical evidence presents a clear and consistent picture 
of the appellant's disability.  The appellant's 
gastroesophageal reflux disease with hiatal hernia is 
manifested by heartburn (pyrosis) and regurgitation.  The 
appellant's disability picture from gastroesophageal reflux 
disease with hiatal hernia does not more closely approximate 
the schedular criteria for the next higher rating of 30 
percent than that of 10 percent, as the record contains no 
medical evidence that the digestive disorder is manifested by 
considerable impairment of health.  As noted earlier, during 
the most recent VA examination, the appellant's weight had 
been stable during the preceding year.  There were no 
clinical findings or diagnostic conclusions that indicated 
considerable impairment of health.  The appellant's 
assessment of the severity of his disability is accorded 
little weight because he does not possess the medical 
expertise to evaluate the severity of a disability.  
Therefore, assignment of a schedular rating of 30 percent is 
not warranted because the preponderance of the evidence is 
against it.  38 C.F.R. § 4.7 (1998).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to an increased evaluation for gastroesophageal 
reflux disease with hiatal hernia is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 
- 17 -


- 17 -


